Case ISOM ESSONSRPED Deauieant4 FileICh Rie Rage Lofft —_

Littler Mendelson, P.C.
One Newark Center

8th Floor

Newark, NJ 07102

 

Peter Ajalat and Russ McEwan
Office Managing Shareholders

June 26, 20 1 9 Lindsay M. Sorin
973,848.4727 direct
973.848.4700 main
973.556.1746 fax
Isorin@littler.com

 

VIA ECF

Honorable Judge Nelson Stephen Roman

US. District Court

Southern District of New York

Federal Building and United States Courthouse
300 Quarropas Street

White Plains, NY 10601-4150

Re: = William Gunnar Truitt v. Salisbury Bank and Trust Company, et al.
Index No. 7:18-cv-08386

Dear Judge Roman:

We represent Defendants Salisbury Bank and Trust Company and Salisbury Bancorp, Inc. in the
above referenced matter. On June 3, 2019, Magistrate Judge Davison So Ordered an Amended
Civil Case Discovery Plan and Scheduling Order, providing the parties with additional time to
complete discovery. See ECF#39. In light of the Amended Scheduling Order, which sets a
discovery end date of October 30, 2019, we write to respectfully request an adjournment of the
currently scheduled case management conference on July 25, 2019, There have been no previous
requests for an adjournment of this conference, and Plaintiff consents to this request.

 

 

 

Thank you for the Court’s consideration of this request.
Respectfully submitted,

/s Lindsay M. Sorin

Fandsay M. Mees oun orclenscon of Le . discovery

cc! Robert Lower, Esq. (via ECF) cutoff, a oy S Con, is ado w~rck

Ted McCullough, Esq. (via ECF) © ¥,
James Coughlin, Esq. (via ECF) Grown Sul v 4 eS, Ol A . at \ No N-

    

 

  

\ aX an 0°30 awm.-
_FIRMWIDE:165150894.1 099759.1001 ing 4 gted 4, Neem the. peohon Cdoc.
i uo Dased: Sul yr oT
— $0 ORDERED: oy
PILED | :
etter PY | :
oon ere po HON, NELSON S. ROMAN
a a2 2ot9G | UNITED STATES DISTRICT JUDGE"

 

 
